HENDERSON, Justice
(dissenting).
I join specially in the dissent of Justice Wollman.
Although a parent can object to and therefore block a transfer of jurisdiction from a state court to a tribal court, the parent’s objection cannot destroy the tribe’s right to intervene under 25 U.S.C.A. § 1912. Once a tribe has intervened, and conceding hypothetically that a state court unquestionably has jurisdiction, a tribe would still have the right to actively participate in the proceeding and to advocate the tribe’s position as to the best interests of the Indian child and the child’s placement.
*58In this case, the Rosebud Indian Tribe was not only not told of its right to intervention but it was further told in the notice “this matter will not be transferred to the jurisdiction of the Rosebud Sioux Tribal Court.” The notice to the tribe was for the purpose of closing — not opening the legal gate for the Indian people.
We must all remember that, in these ICWA cases, there are the rights of the parents to consider, the rights of the Indian children to consider, and the rights of the tribe which, by Congressional edict, is to protect and preserve the Indian culture and family. If an Indian child is removed from an Indian home without an opportunity for cultural input by that child’s tribe, the entire purpose of the ICWA has been frustrated.
Matter of Adoption of Baby Boy L., 231 Kan. 199, 643 P.2d 168 (1982), is a case in which a parent objected to the transfer of jurisdiction to the Court of Indian Offenses, and the court held that if the ICWA were applicable, the trial court was in error in refusing to allow the tribe to intervene. Thus, this case supports the basic position of the two dissents herein regarding the Rosebud Tribe’s right to intervene.